Citation Nr: 1439247	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, previously characterized as borderline personality disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the proceeding is associated with the claims file.  

Following an April 2012 Board decision denying the Veteran's claim, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand.  In that Joint Motion, the parties agreed that the Board's April 2012 decision failed to ensure that the RO had adequately complied with the Board's prior instructions in a December 2010 remand as required by Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to an Order by the Court of Appeals for Veterans Claims (Court), the Board again remanded the claim in January 2014 for an addendum medical opinion to take into consideration specific lay statements of record.  In May 2014, a VA examiner reviewed the electronic claims file and provided an opinion that considered the lay statements regarding the Veteran's experiences in service as instructed by the Board.  The Board finds that the RO substantially complied with the Board's remand instructions and therefore, a new remand is not necessary to comply with the holding in Stegall, 11 Vet. App. 268.


FINDINGS OF FACT

1.  No mental health issues were noted on the Veteran's entrance examination.

2.  The evidence indicates the Veteran experienced psychological symptoms, to include suicidal ideation and dependence on drugs and alcohol prior to service; it is clear from the record that the Veteran had a pre-existing mood disorder. 
3.  The Veteran exhibited similar psychiatric symptoms, to include suicidal ideation and dependence on drugs and alcohol, prior to service, during service and after service; there is no evidence of an increase in disability during service; it is clear from the record that the Veteran's pre-existing mood disorder was not aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2009.  The letter addressed all of the notice elements and although it was provided after the initial adjudication of the Veteran's claim in February 2007, the claim was subsequently re-adjudicated in a June 2010 supplemental statement of the case (SSOC) and has been readjudicated since in  additional SSOCs. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran. All available service treatment records as well as all identified VA and private medical records, for which VA received a release, pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his Social Security Administration disability records were also acquired and reviewed. 

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Prior to and following various remands, the Veteran has been provided two VA examinations and two addendum opinions have been acquired.  The Board finds that together the October 2007 and January 2011 examinations, along with the January 2010 and May 2014 addendum opinions, are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 



II. Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094 -1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

The presumption of soundness applies in this case. There was no indication of any psychiatric disability on the Veteran's November 1988 entrance examination. Therefore, the Board must address whether the presumption of soundness has been rebutted.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When weighing the probative value of the evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran alleges that he developed bipolar disorder during service which he continues to have presently.  He contends he was diagnosed with bipolar disorder while in the service and in fact, did not have borderline personality disorder as originally thought.

The record reflects that the Veteran was honorably discharged due to a "personality disorder" following a hospitalization at the Long Beach VA Medical Center between August 12, 1989 and August 18, 1989.  The August 1989 treatment summary indicates diagnoses of polysubstance abuse and borderline personality disorder.  The examiner indicated that 38 days prior to admission onto active duty, the Veteran was told that he would be discharged secondary to a pre-existing ankle problem.  Thereafter, he was placed in transient quarters at a Naval Base, after which he was absent without leave (AWOL) for 34 days.  He indicated that during that 34 days he planned to "have a good time" before killing himself.  He indicated that he attempted to overdose on medication while on a layover flight back to the Naval Base, but a friend intervened.  He was held at an Air Force Base where he scratched on his arms and "insisted he could hurt himself despite the Navy's best efforts."  Treatment records at that time note a past psychiatric history, to include attempted suicide in 1985, depression since 9th grade and the keeping of a journal containing suicidal ideation and ruminations.  The Veteran also stated that he once tried to burn down his apartment and enjoyed starting the fire.  His family history was noted to be significant; his parents dealt with alcoholism and his sister had mental health problems.  While at the hospital, it was noted the Veteran had sensations of "electric shocks" that left him feeling like hurting himself; he scratched his arms in the hospital prior to starting medication which helped with his "subjective sensation that he was out of control."  The examiner indicated that the Veteran was displaying criteria for borderline personality disorder and was "very high risk for acting out".  The examiner suggested an administrative discharge from the Navy which was proposed and accepted.

After his separation from service, the Veteran was initially treated for drug dependence, not a psychiatric disability.  He was treated from August to September 1989 at the Minneapolis VA facility and was given a diagnosis of drug dependence, continuous type.  He was admitted to a Drug Dependency Treatment Program with a "12 year history of alcohol and drug abuse and dependence."  The Veteran indicated he first used alcohol at age 8 and became a regular user at age 13.  He reported "regular use of alcohol and a history of use of cocaine and LSD and other chemicals."  In the Psychiatric Nursing Admission Assessment, dated August 29, 1989, the Veteran indicated he was raped 3 months prior in the Navy and that he tried to kill himself by taking 50 pills.  He related that he used both drugs and alcohol while in the Navy.  He indicated being "bothered by some of his ship mates who teased him [and] made homosexual overtures to him."  He stated that "following the rape this was particularly infuriating [and] he left AWOL because [he] couldn't handle it anymore."  It was again noted his parents were alcoholic and that his sister had a manic depressive illness.  The Veteran reported his father was physically and verbally abusive and that he acted out in school; he was the "rebel kid."  He stated he had been "unhappy for a long time and running away from his problems."  A "possible bipolar illness" was identified. 

In an August 1989 Medical and Psychological History, the Veteran indicated he had experienced psychological problems such as confusion, sleeping problems, depression, nervousness or other mental health problems "since the day [he] was born."  He indicated he was a Yeoman in the Navy and that although he "loved boot camp, there was problems with ship life."  When asked if he had been a victim of physical or verbal abuse, the Veteran indicated both from his father.  He also indicated unspecified abuse by an "ex-naval officer (20 yr.old)".  Treatment notes during the program indicated anger at his family and feeling "somewhat victimized."  He again mentioned sexual abuse issues, but did not provide detail. Another note indicates a history of adjustment problems and "family difficulties" for which he sought treatment in 1983.  
A December 1994 private treatment record showed that the Veteran had used alcohol and marijuana since age 13, LSD from age 15 to 17, Valium from age 16 to 25 and cocaine since age 17.  The Veteran was seeking continuing treatment for dependency.  It was noted was using heroin and crystal in addition to other substances.

Private records dated in 2000 indicate polysubstance dependence and depressive disorder, not otherwise specified, versus bipolar disorder type 2.  The reports indicate attempted drug overdoses and a "long, long history of chemical dependency problems."  In May 2000, the Veteran stated he was "afraid to be off methadone" and that started using painkillers at age 15 after a leg fracture, but then he began to abuse the medications.  A November 2000 record indicated physical abuse from his father and sexual abuse by his paternal grandfather.  A December 2000 record specifically indicated mental health problems since age 13.  The Veteran indicated he was in the Navy and "was discharged due to an injury."  He did not report any specifics regarding his experiences in the Navy or their effect on him in any of the numerous records.

The Veteran applied for Social Security Disability benefits in 2000.  The records reflect a primary diagnosis of "Affective/Mood disorders" and a secondary diagnosis of "Personality disorders/conduct disorders".  Substance addiction disorder was also noted.  

A private hospital record dated in 2003 indicates a self-admission for acute withdrawal from Xanax.  The examiner reported a history of mood disorder; however, the examiner indicated it was not clear what type it was.  Two recent suicide reports were noted.  The Veteran reported "bizarre hallucinations", feeling hopeless about life and that drugs had ruined everything for him.  As to a past psychiatric history, the Veteran reported his first anxiety attack was when he was 9 years old and that he has sought chemical dependency treatment at various treatment centers.  It was noted he abused heroin, OxyContin, Xanax, cocaine, downers, hallucinogens and opiates.  The report indicates the Veteran's grandmother and sister committed suicide and his mother was dependent on OxyContin and alcohol.  He reported physical abuse growing up and sexual abuse as well.  He indicated only that he was in the Navy in the late 1980s; no specifics as to his experiences in the Navy or their effect on the Veteran appear in the report.  It was noted the Veteran was difficult to interview and that he was "vague" and had difficulty recalling facts.

An October 2004 private treatment record from H.C.M.C. reflected that the Veteran had a history of multiple failed attempts at sobriety from both opiate containing pain medications and heroin.

In August 2007, the Veteran submitted a letter from Dr. J.C.H., a private practitioner, whom he asked to provide an opinion as to the likelihood that his illness first presented while he was serving on active duty.  It was not indicated if Dr. J.C.H. was a licensed psychologist.  The doctor explained he had been treating the Veteran for bipolar disorder and opiate dependence for the past 20 months.  The Veteran interviewed the Veteran regarding his history; he reviewed some hospital records, some VA records and the Veteran's administrative file.  According to the Veteran he developed psychiatric symptoms while in the Navy, to include sleeplessness, goal-directed behaviors, and paranoid delusions.  He indicated that after he was hospitalized, he was discharged due to "failure to adjust to military life."  Thereafter, he was hospitalized for acute psychosis.  The doctor concluded that given the fact that the Veteran's "symptoms have since persisted despite several periods of prolonged sobriety from illicit drugs," it was "clear in retrospect that the patient was suffering from Bipolar Affective Disorder and that this condition was clearly present at the time of his release from the Navy."  He stated his opinion that the Veteran developed bipolar during his time on active duty.  

As noted in April 2012, the Board does not find Dr. J.C.H.'s opinion persuasive. The Board is not bound to accept medical opinions that are based on history supplied by the veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  In this regard, Dr. J.C.H. indicated that he based his opinion partly on the Veteran's reported history, which the Board does not find credible.  Specifically, the Veteran's report that he was discharged from the Navy for failure to adjust to military life is directly contradicted by his service personnel records. As reflected above, he was separated from service for a personality disorder.   Moreover, Dr. J.C.H.'s reasoning that the Veteran's symptoms have persisted despite several periods of prolonged sobriety from illicit drugs is also directly contradicted by the medical evidence of record as summarized above.  The medical evidence indicates numerous hospitalizations and that the Veteran has contended nearly continuously with addiction and dependence beginning even before service.  In addition, following separation from service, the Veteran was initially treated for drug dependence, not a psychiatric disability.  He was admitted to a Drug Dependency Treatment Program based on a diagnosis of drug dependence, continuous type.  Because the Board finds that reasoning that Dr. J.C.H. relied upon in supporting his opinion is directly contradicted by the objective evidence of record, the Board affords his opinion of little probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

In October 2007, the Veteran underwent a VA examination.  The examiner reviewed the claims file and diagnosed bipolar disorder and polysubstance dependence.  Upon interview, the Veteran reported his father physically abused him and his mother.  In addition, he also related that his paternal grandfather sexually molested him when he was around 10 years old and that he missed most of 5th grade on account of that incident.  In addition, he revealed his sister committed suicide and had bipolar disorder and that his parents had a history of alcoholism.  The Veteran disputed the report of a suicide attempt in 1985 and stated he actually jumped through a window at age 4.  However, he did acknowledge suicidal ideation as a teenager and that he was in counseling for short periods of time, but his father evidently fired the therapists.  The Veteran also disputed the report of fire-setting as a teenager reported in the 1989 admission documents.  The Veteran indicated he auditioned for a pornographic film while in the Navy and engaged in consensual homosexual sex during the audition; he denied being raped.  He reported three suicide attempts in 1989, 2000 and 2003 and 17 to 20 psychiatric hospitalizations, most recently in February 2007.  The examiner reviewed the Veteran's service, VA and private treatment records.  He opined that the Veteran appeared to have had "an onset of affective [symptoms] well before military service, as indicated in his self-report and the medical record of psychiatric hospitalization at Long Beach VA in 8/89."  In regard to sexual trauma causing bipolar disorder, the examiner opined that "experiencing sexual trauma is not established as a causal factor for bipolar disorder in the psychological research literature."  The examiner also noted the Veteran's genetic predisposition for bipolar disorder and substance abuse due to his parents history of alcoholism and that his sister had bipolar disorder and committed suicide. The examiner made note that the Veteran appeared to be an unreliable historian.

In November 2007, the RO denied the claim based on pre-service symptoms as well as the Veteran's genetic predisposition.  Thereafter, the Veteran filed a notice of disagreement indicating his sister was never diagnosed as bipolar.  He also stressed that during his hospitalization in the military was the "very first time" he was given anti-psychotic medication.  He also indicated, for the first time, that he had experienced a fire aboard the U.S.S. Peleliu and smelling fire was a major symptom of an oncoming manic episode.  He stated he could "smell that something is burning and there isn't anything."  

In a February 2008 statement of the case, the RO confirmed the fire as happening on June 15, 1989.  Only minor damage was noted with no personal casualties; 14 injuries were reported as a result of the fire.  There is no record of the Veteran's direct involvement.

In January 2010, the examiner who authored the October 2007 VA opinion reviewed the record again to provide an opinion as to whether the Veteran's claimed bipolar disorder manifested itself as borderline personality disorder during service; or whether it was the result of reported military sexual trauma.  The examiner opined that his opinion from October 2007 remained unchanged and that bipolar disorder is an Axis I mental disorder, thus an entity entirely separate and apart from borderline personality disorder, which is an Axis II mental disorder.

During his August 2010 hearing, the Veteran reported that he developed a psychiatric disability as the result of several incidents during service. He testified that he had trouble with recruits while in boot camp that he found physically threatening; that he had been harassed during boot camp and that he witnessed a private boat/yacht explode while serving on board the U.S.S. Peleliu. Additionally, he indicated that the U.S.S. Peleliu had an electrical fire.  During the evacuation, the Veteran fell on the stairs while carrying a stretcher and had to be rescued.  He testified that these incidents led to the diagnosis of bipolar disorder.  

Given the evidence that psychological symptoms pre-existed service, the Board remanded the claim for another opinion in December 2010 to address whether there was clear and unmistakable evidence that a psychiatric disability existed prior to service and whether it was clear that it was not aggravated during service.  The Board sought the examiner's consideration of the Veteran's lay statements at his hearing before the Board regarding his in-service experiences and their effect on him.

At the January 2011 examination, the examiner assessed bipolar current depression, personality disorder NOS cluster B traits and polysubstance dependency.  The Veteran described smelling fire or other smells that are not there.  He indicated paranoia, panic attacks and anxiety.  He reported manic episodes to include periods were he did not sleep and felt incredible followed by depression throughout the day with contemplations of suicide several times a week.  He indicated initial mental health treatment in 1989.  The examiner indicated that throughout the assessment the Veteran was not forthcoming and his reports frequently contradicted that of his hospital records.  He denied he was chemically dependent and claimed he had not had problems with heroin since the 1990s other than using heroin for suicide attempts.  Records indicate multiple problems with heroin dependency and severe use during the 2000s.  The Veteran also denied that he had attempted suicide in 1985.  No mention was made of fires witnessed from or experienced on the U.S.S. Peleliu.  

The examiner reviewed the claims file and considered the 1989 VA treatment record indicating a suicide attempt prior to service and indicated this was evidence that the Veteran was experiencing a mood disorder prior to service which he did not report when entering service.  The examiner found the Veteran's 1989 statements regarding a pre-service suicide attempt were more probative than his later statements denying such event occurred.  The examiner concluded there was clear evidence that the Veteran had a mood disorder prior to entering the military.  The doctor further opined that the Veteran had difficulties throughout his life and his illness has progressed in a manner that would be expected from someone with bipolar disorder, personality disorder, and heroin dependency. Thus, the examiner concluded that the Veteran's military service did not aggravate the course of his bipolar disorder.

As noted, the Board denied the claim in April 2012 and it was remanded by the Court for reconsideration because the January 2011 examiner did not consider the Veteran's specific statements made at the 2010 hearing regarding the fires on the U.S.S. Peleliu and reportedly being harassed by other service members.  In January 2013, the Board remanded the claim again for an addendum opinion.

In May 2014, the VA psychologist who provided the January 2011 opinion again reviewed the electronic claims file and concluded that Veteran had mental health issues prior to service.  She noted the 1989 VA treatment record indicating the Veteran's suicide attempt in 1985 and found it unclear why the Veteran would have told the doctor about this attempt if it did not happen.  In addition, she found a VA treatment note dated in November 2000 indicating reported psychological problems at age 13 when he was seeing a psychiatrist.  The examiner opined: "If [the Veteran] did see a psychiatrist prior to service and did attempt suicide then it is reasonable to conclude, he had mental health problems prior to entering the service."    

As to whether there is clear and unmistakable evidence that there was no permanent worsening in severity of the Veteran's disability during service, the examiner specifically considered the in-service fires and the Veteran's reported troubles with other soldiers.  The examiner stated:

The reason the fires were not addressed [in 2011] is because throughout the assessment in 2011 [i.e. the January 2011 examination] the Veteran never mentioned either the fire or any other traumas other than the homosexual encounter.  If those fires had a significant impact on increasing the course of his mental illness it seems he would have discussed them.  Additionally, he has had numerous hospitalizations.  When reading through the records of these hospitalizations he discussed abuse he experienced as a child and discussed problems he was having at the time of the hospitalization, but this examiner could not find one note in his hospital records suggesting that he experienced significant emotional trauma of any sort during his time in the military.

She concluded that "[i]t is possible that being in the military caused increased stress and aggravated the process of his mental illness.  It is also possible this same course of problems could have occurred without him being in the military."  She stated that as to whether it is "undebatable" that there was not permanent worsening is a legal rather than psychological question.

The Board recognizes the examiner's unwillingness to clearly state a conclusion and that she basically states that it is at least as likely as not that being in the military aggravated the Veteran's mental illness.  However, based on the record as a whole, the Board's finds it to be clear that the Veteran had a pre-existing mood disorder and this disorder, specifically bipolar disorder, was not aggravated by incidents in service.  There is evidence the Veteran began abusing painkillers as a teenager and was suicidal prior to service.  In addition, there is evidence of alcohol and drug abuse during service as indicated in the 1989 records and by the Veteran's own statements in other treatment records throughout the claims file.  From 1989 and into the 2000s, the Veteran has continued to abuse drugs and contemplate suicide, as evidence shows he was doing prior to service, although he did not mention his problems with addiction or his suicidal ruminations at the time of his entrance examination. 

The Board is persuaded by the January 2011 VA examiner's conclusion that there is no supporting evidence that the Veteran's experiences in the military had an effect on the course of his bipolar disorder.  The Board finds it significant that the examiner stated that the Veteran's bipolar disorder has progressed in a manner that would be expected from someone with bipolar disorder, personality disorder, and drug dependency. Thus, even if the Veteran did experience the stressful events he described during his military service, the examiner nevertheless concluded that they had no lasting effect on the progression of his bipolar disorder.   Essentially, the Veteran's hospitalization in August 1989 was due to the natural progress of his pre-existing mood disorder   See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

The Board finds that the May 2014 opinion, although arguably speculative and non-conclusory, does not make the January 2011 opinion any less probative.  The medical records do not indicate any issues regarding the in-service fires until the Veteran was in the process of applying for monetary benefits.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Overall, the evidence reflects similar symptoms prior to service beginning around when the Veteran was 13. These symptoms continued during service when the Veteran was admittedly abusing drugs and alcohol.  Following service, the same symptoms continued through numerous hospitalizations that focused on physical and sexual abuse sustained in childhood and a family history of alcoholism and mental illness similar to the Veteran's.  The Board recognizes the allegation of rape in the 1989 records; however, the Veteran since denied such allegation and indicated involvement in consensual activities; in addition, the October 2007 examiner opined that sexual trauma has not been related to bipolar disorder in psychological medical research.

The Board again points out that congenital or developmental defects (including personality disorders) are not diseases or injuries for which compensation can be paid.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  Thus, to the extent there is evidence suggesting aggravation of the Veteran's personality disorder in service, such evidence could not support a claim for disability benefits.

Based on the foregoing, the Board concludes that there still remains no supporting evidence that the Veteran's experiences in the military had or has an effect on the course of his bipolar disorder or that his pre-existing mood disability increased in severity on account of his period of active duty.  Thus, based on careful consideration of the entirety of the record, the Board does not find reason to alter its April 2012 decision that the presumption of soundness has been rebutted and service connection must be denied. 38 C.F.R. § 3.303 .


ORDER

Service connection for bipolar disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


